                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

    Johnny M. Ruffin, # K80541

                 Petitioner,
                                                Case No. 3:20-cv-50050
           v.
                                                Honorable Iain D. Johnston
    David Mitchell 1,
                    as Warden of
    Pinckneyville Correctional Center,

                 Respondent.

                        MEMORANDUM OPINION AND ORDER

         On June 26, 1999, Petitioner Johnny M. Ruffin (“Ruffin”) shot Brad Plaza,

Chris Cummings, and Michael Vella in what he argued was self-defense. Although

Chris Cummings and Michael Vella survived, Brad Plaza did not. After a jury trial,

Ruffin was convicted of second-degree murder and two counts of aggravated battery

with a firearm. A long and complicated procedural history followed in state court

that included multiple amended post-conviction petitions and the death of Ruffin’s

appointed counsel. Having exhausted the state process, Ruffin now petitions this

Court for a writ of habeas corpus under 28 U.S.C. § 2254 for what he sees as a

violation of his Fourteenth Amendment rights under Brady v. Maryland, 373 U.S.

83 (1963). Seeing no error in the Illinois appellate court’s decision, the Court denies

Ruffin’s petition.




1The Court automatically substitutes Warden David Mitchell as the Respondent under
Federal Rule of Civil Procedure 25(d) because he is now the Warden of Pinckneyville
Correctional Center.
                                           1
   I.      Background

        The facts recited here are taken from the Illinois appellate court’s opinions on

direct appeal and on post-conviction petition. Dkt. 21-1; People v. Ruffin, 2018 IL

App. (2d) 170324-U. “After AEDPA, we are required to presume a state court’s

account of the facts correct, and the petitioner has the burden of rebutting the

presumption of correctness by clear and convincing evidence.” Coleman v. Hardy,

690 F.3d 811, 815 (7th Cir. 2012). Here, the Illinois appellate court was the last

state court of record because Ruffin’s petition for leave to appeal to the Illinois

Supreme Court was denied. Furthermore, the appellate court incorporated the facts

statement from its prior decision on direct appeal. People v. Ruffin, 2018 IL App.

(2d) 170324-U, ¶ 6.

           a. June 26, 1999

        In the early morning hours of June 26, 1999, a group of people were

socializing at Vanessa Mazzola’s apartment. Among other people, this included

Mazzola, Brad Plaza, Heather Dresser, Jamie Hendrickson, Michael Vella, Thomas

Hannah, and both Michael and Chris Cummings. Hendrickson testified at trial that

Ruffin approached her and groped her inappropriately multiple times, even after

she retreated to Michael Cummings—her boyfriend—for cover. After that,

Hendrickson, Dresser, and Plaza left the scene, but returned within a few moments

after Hendrickson told Dresser and Plaza what happened. When they returned,

Plaza went to confront Michael Cummings (he was upset that Michael Cummings

had not done anything about the incident), and Dresser approached Ruffin.



                                            2
      Dresser then yelled at Ruffin that he needed to learn some manners. Ruffin

then pushed her, and so she slapped him in the face. In response, Ruffin struck her

in the face. That prompted Brad Plaza, Thomas Hannah, and Michael Cummings to

approach Ruffin. Ruffin also testified that Plaza had tried to punch him but missed.

He also explained that a total of six or seven people were approaching him and that

one had a beer bottle. Regardless, Ruffin then pulled out a gun and ran toward a

nearby tree. Following him, Plaza attempted to reach for the gun, but Ruffin began

firing because he thought someone might take his gun and use it against him. In

the end, Ruffin shot Plaza in the neck, left shoulder, and back. Plaza later died from

his injuries. Ruffin’s shots also hit both Michael Vella and Chris Cummings

(Michael Cummings’ cousin). Both were shot in the leg while running away. These

injuries were the reason Ruffin was eventually charged and convicted of aggravated

battery with a firearm.

      After the shooting, Ruffin fled the scene and stole a car at gunpoint, so that

he could drive to Chicago. The owner then called the police and gave a description of

the stolen car. About an hour later, a Kane County Sheriff’s deputy spotted the car

and pulled Ruffin over. Although Ruffin initially complied by pulling over, he then

fled the scene again and led law enforcement on a high-speed chase that reached

speeds of 100 miles per hour. State police ended the chase by ramming the vehicle,

causing it to roll over onto its roof. Two deputies then approached the vehicle and

one observed Ruffin pointing a gun at them, though Ruffin disputes that point.

Regardless, the deputy fired five shots and incapacitated Ruffin, ending the ordeal.



                                          3
          b. Prior Interactions with Chris Cummings

      At trial, Chris Cummings testified regarding two prior confrontations with

Ruffin before the June 26, 1999 shooting. He testified that Ruffin had attempted to

drive his car into Cummings three weeks before the shooting. Ruffin’s account of

that prior incident, however, was merely that he was trying to visit a friend and

Chris Cummings and his friends were in the way. Chris Cummings testified that

Ruffin then got out of his car in an aggressive manner, took a phone from one of

Cummings’ friends and then threw it, hitting someone in the face. Chris Cummings

then apparently chased Ruffin away. About a week later, Chris Cummings saw

Ruffin outside Mazzola’s apartment (the same apartment where the shooting later

occurred). That fact is not surprising because Ruffin lived in the same apartment

complex. Chris Cummings then confronted Ruffin, who responded by running

toward Cummings with his hand in his back pocket. Ruffin then slapped and kicked

Cummings and then walked away, warning Cummings to watch his back. Ruffin,

however, testified that Chris Cummings approached him that night and accused

him of trying to run over his girlfriend the week before. Ruffins testified that Chris

Cummings warned Ruffin to watch his back, rather than the other way around.

That was two weeks before the shooting.

      As Ruffin sees it, these prior confrontations are part of the larger story. On

the night of the shootings, two weeks after the second confrontation, Chris

Cummings arrived outside Mazzola’s apartment after Ruffin had already showed

up. At that point, Chris Cummings again accused Ruffin of trying to run him over



                                           4
three weeks before and Ruffin responded that tonight was not the night to mess

with him. That exchange took place before Dresser confronted Ruffin. Outside of

this verbal exchange, Chris Cummings was not extensively involved in the events

that ended with Ruffin firing his weapon—other than, of course, being shot by

Ruffin. The evidence recited by the state court shows that Thomas Hannah, Michael

Cummings, and Brad Plaza were the primary individuals that intervened after

Ruffin punched Dresser in the face. And Brad Plaza was the individual that reached

for Ruffin’s gun.

          c. Sentence

      Based on these events, Ruffin was charged with first-degree murder and two

counts of aggravated battery with a firearm. Although the jury convicted him of the

two aggravated battery charges, it found him guilty of second-degree murder

instead of first-degree murder. The trial court then sentenced him to nineteen years

for second degree murder, and twenty-five years for each aggravated battery

conviction—all to be served consecutively.

          d. Initial Appeals

      On direct appeal, Ruffin argued for a new trial based on various theories. But

none are important to the present petition. Ruffin began his post-conviction appeals

in February 2002. On October 4, 2004, he received a favorable ruling that he did not

have reasonable assistance of post-conviction counsel. So, the trial court appointed

an attorney to assist Ruffin, who then filed a second-amended post-conviction

petition. That attorney died. The Court then appointed another attorney to



                                          5
represent Ruffin. After multiple continuances that delayed the proceedings a few

more years, Ruffin hired his own attorney, who then filed a third-amended post-

conviction petition.

       At some point in 2011, newly discovered evidence indicated that the

prosecution had suppressed evidence that Chris Cummings had a prior

misdemeanor battery conviction in a neighboring county. 2 Though Ruffin had asked

for this type of information during the trial and pre-trial proceedings, the

prosecution never produced that information to him. Ruffin initially argued for

relief under Brady v. Maryland on other grounds. His third-amended post-

conviction petition, however, only included the new claim under Brady, along with

three other claims that were later denied.

          e. Newly Discovered Evidence—The Police Report

       The evidence at the center of this habeas petition is a police report written in

1997 by the Ogle County Sheriff’s Department. Dkt. 22-11, at 55–60. The

underlying incident occurred on June 14, 1997. Essentially, three individuals were

charged with battering Jason Kehoe at a party he attended with Kevin Armstrong

and Julie Wysocki. Kehoe knew no one else there. At some point, he decided to

approach and introduce himself to three men that were staring at him. They

responded by burning him with a lit cigarette and punching him in the face.

According to the report, Chris Cummings was the individual that punched Kehoe in

the face—apparently because Kehoe had introduced himself to Chris Cummings’


2Ruffin obtained the report, which is discussed in further detail below, through a Freedom
of Information Act request. People v. Ruffin, 2018 IL App. (2d) 170324-U, ¶ 11.
                                             6
girlfriend earlier. Still, Cummings told the deputies that Kehoe had started the

fight but that he was so drunk that his punch missed the target, though it prompted

Cummings to punch Kehoe three or four times.

      Brad Plaza then intervened by pulling Chris Cummings away from Kehoe—

the same Brad Plaza that would later die after being shot by Ruffin.

Unsurprisingly, Kehoe attempted to flee. But then several other individuals

continued beating him. He ran toward another group of people, hoping for some

help. Instead, they apparently also joined in the beating. Someone from the group

then yelled out that they should throw Kehoe in the nearby bon fire. One of the

individuals beating Kehoe at this point was apparently James Rozakis because the

report indicates that Brad Plaza again intervened to pull Rozakis off of Kehoe. At

that point, Kehoe again attempted to escape and ran to a barn. The assailants then

caught up to Kehoe and continued the beating, at which point Brad Plaza once

again intervened to pull them away.

      Though not all witness listed in the report knew what happened or why, the

general consensus was that the beating was in response to Chris Cummings’ belief

that Kehoe had been talking to Chris Cummings’ girlfriend. When questioned by

deputies, Cummings confirmed that part of the story. Cummings’ contended,

however, that Kehoe started the fight by taking the first swing. Cummings then

responded by punching Kehoe in the face three or four times, until Brad Plaza

intervened and ended it. Cummings explained that several other people then began

beating Kehoe, but Cummings did not know who they were. The reporting officer



                                         7
apparently did not believe that statement because Cumming also admitted that he

knew the other individuals later accused of being involved in the beating.

            f. Third-Amended Post-Conviction Petition

      On March 19, 2014, Ruffin filed his third-amended post-conviction petition

with the Winnebago County Circuit Court. He asserted two due process violations

(Brady and a sentencing defect) and two claims of ineffective assistance of counsel

(trial and appellate counsel). After holding a hearing on the Brady issue, the Circuit

Court held in Ruffin’s favor on that claim, though it denied his other claims. Dkt.

21-5, at 286–87. The government appealed.

      On August 14, 2018, the Appellate Court of Illinois, Second District, reversed

the Circuit Court’s decision that the prosecution had violated Brady and ordered

Ruffin’s convictions reinstated. People v. Ruffin, 2018 IL App. (2d) 170324-U, ¶ 1.

The crux of the court’s opinion was that the suppressed police report was not

material under Brady:

      While the Cummings report suggests Cummings’ possible aggression,
      there was no evidence at trial that Cummings acted aggressively toward
      defendant on the night of the shootings. It was Plaza, not Cummings,
      who approached defendant. Any evidence of Cummings’ possible
      aggression would have no effect on the outcome of defendant’s trial
      where the evidence showed that, after defendant shot Plaza, he shot
      both Cummings and Vella while they were running away from
      defendant.

Id. ¶ 23.

      Apart from the court’s determination that Chris Cummings’ possible

aggression made no difference on the night of the shootings, it also elaborated

further reasons why the report was not material under Brady. The court explained

                                          8
that the jury had already heard evidence of the two prior confrontations between

Ruffin and Chris Cummings wherein Chris Cummings had acted aggressively.

Furthermore, Chris Cummings was impeached regarding his addiction to narcotics

and alcohol, a prior conviction for residential burglary, and a DUI offense. The court

then indicated that further impeachment evidence may be cumulative—the court

only explained that evidence must be more than merely cumulative. Id. ¶ 24.

Looking to the weight of other evidence, the court explained that it contradicted

Ruffin’s self-defense claim: no one else had a weapon; Dresser was the only

individual that touched him (he immediately hit her back); and instead of waiting

for law enforcement, he fled the scene, stole a car at gunpoint, and led the police on

a high-speed chase that ended when he was shot by police. Id. ¶ 25.

         Thus, because of the weight of evidence at trial, the apparent cumulative

nature of the impeachment evidence, and the fact that Chris Cummings was not

significantly involved the events that directly led to the shooting, the court

determined that confidence in verdict remained intact. Id. ¶ 26.

   II.      Legal Standard

         State inmates seeking relief on a federal writ of habeas corpus face a high

hurdle. They have two options. First, they can argue that the state court’s decision

was “contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. §

2254(d)(1). In other words, the state court must have reached a decision “opposite”

of that reached by the Supreme Court on a question of law or a question of fact



                                            9
(when the facts presented are “materially indistinguishable”). Williams v. Taylor,

529 U.S. 362, 404–05 (2000).

      Second, a state inmate seeking habeas relief can argue that the state court’s

decision “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). In other

words, the state court must have identified the correct legal rules, but its

application of the law to the facts presented must have been objectively

unreasonable. Id. at 409; Winston v. Boatwright, 649 F.3d 618, 624 (7th Cir. 2011).

      In reviewing the final state court’s opinions on the merits, a federal court

affords the state court “great deference.” Lentz v. Kennedy, 967 F.3d 675, 688 (7th

Cir. 2020). Thus, the only question the court asks is whether the state court’s

“decision was unreasonably wrong under an objective standard.” Dassey v.

Dittmann, 877 F.3d 297, 302 (7th Cir. 2017) (en banc). “This provision means that

on habeas review, federal courts are usually limited to a deferential review of the

reasonableness, rather than the absolute correctness, of a state court’s decision.”

Mosley v. Atchison, 689 F.3d 838, 844 (7th Cir. 2012).

   III.   Analysis

      Though various arguments were made throughout the state post-conviction

process, the only claim presented to this Court is that the state withheld

impeachment evidence of its witness Chris Cummings in violation of Brady v.

Maryland, 373 U.S. 83 (1963). Dkt. 1, at 9–10.




                                          10
      In Brady, the Supreme Court held that a defendant’s due process rights are

violated when the prosecution withholds evidence that is both exculpatory and

material. 373 U.S. 83, 86–87 (1963). The Court elaborated, in Giglio v. United

States, that Brady applies to circumstances in which the prosecution withholds

evidence affecting the credibility of a key witness, one that “may well be

determinative of guilt or innocence.” 405 U.S. 150, 154 (1972) (quoting Napue v.

Illinois, 360 U.S. 264, 269 (1959)). That does not mean that the suppression of any

impeachment evidence constitutes a violation of due process. Id. (“We do not,

however, automatically require a new trial whenever a combing of the prosecutors’

files after the trial has disclosed evidence possibly useful to the defense but not

likely to have changed the verdict.’” (quoting United States v. Keogh, 391 F.2d 138,

148 (2d Cir. 1968))).

      In determining whether a petitioner’s due process rights were violated under

Brady—so that they are entitled to a new trial—federal courts apply a three-prong

analysis requiring that (1) the prosecution suppressed the evidence in question, (2)

the evidence is favorable to the defense, and (3) the evidence is material. Strickler v.

Greene, 527 U.S. 263, 281–82 (1999). Here, the Illinois appellate court determined

that the evidence was both suppressed and favorable to Ruffin. People v. Ruffin,

2018 IL App. (2d) 170324-U, ¶¶ 18–19. Thus, the only issue remaining in Ruffin’s

petition is whether the evidence is material. Dkt. 4, at 22 (arguing that the

“Appellate Court acted unreasonably in three ways, all of which relate to the

materiality analysis established in Brady and refined in later precedent”).



                                           11
      Evidence is material under Brady and Giglio if a reasonable probability

exists that the jury would have reached a different conclusion had the evidence been

disclosed to the defense. United States v. Bagley, 473 U.S. 667, 682 (1985). That

standard falls short of the preponderance of the evidence standard. Kyles v. Whitley,

514 U.S. 419, 434 (1995) (explaining that “a showing of materiality does not require

demonstration by a preponderance that disclosure of the suppressed evidence would

have resulted ultimately in the defendant’s acquittal”). Rather, reasonable

probability merely requires “a probability sufficient to undermine confidence in the

outcome.” Bagley, 473 U.S. at 682.

      The evidence at issue here is a police report—described in detail above—that

was taken as part of the investigation into a battery allegation against Chris

Cummings, one of the prosecution’s witnesses at Ruffin’s trial. As Ruffin sees it, the

report would have led his trial counsel to admissible evidence with which he could

have impeached Chris Cummings’ credibility, so that the jury would have believed

that Ruffin acted reasonably in self-defense. Ruffin advances three arguments in

support of his position: (1) he argues that the state appellate court’s decision was

contrary to established Supreme Court precedent because it required a greater

standard of evidence, (2) he argues that the appellate court failed to apply the

proper standard for impeachment material, and (3) he contends that the appellate

court’s decision was contrary to federal law because it failed to consider the

cumulative effect of the suppressed evidence. Dkt. 4, at 22.




                                          12
          a. A Higher Level of Proof

      Ruffin’s first argument asserts that the state appellate court recited the

correct legal standard, but its application failed to apply that standard in a

meaningful way. Dkt. 4, at 25. He contends that the court “appeared to judge the

materiality of the suppressed report from the vantage of a jury trial, requiring a

much higher level of proof—that the suppressed report would have changed the

outcome of the trial.” Id. at 26. Specifically, Ruffin takes issue with the state

appellate court’s focus on Brad Plaza as the initial aggressor and its statement that

nothing in the report would have provided sufficient evidence to justify Ruffin

shooting Plaza twice in his back: “At no point in his Brady arguments did Mr.

Ruffin need to ‘justify shooting Plaza twice in his back, resulting in Plaza’s death.’”

Id. at 27 (quoting People v. Ruffin, 2018 IL App. (2d) 170324-U, ¶ 7).

      But the appellate court did not hold Ruffin to a higher standard. Rather, it

merely recognized that the evidence would not have changed anything as a way of

explaining that Ruffin had not met his burden of showing a reasonable probability

that the result would have been different. In other words, the court’s point was that

no reasonable probability existed because the suppressed evidence related to Chris

Cummings’ possible aggressive tendencies, which could not have changed the

outcome of the trial. The court was not ambiguous on this point:

      While the Cummings report suggests Cummings’ possible aggression,
      there was no evidence at trial that Cummings acted aggressively toward
      defendant on the night of the shootings. It was Plaza, not Cummings,
      who approached defendant. Any evidence of Cummings’ possible
      aggression would have no effect on the outcome of defendant’s trial
      where the evidence showed that, after defendant shot Plaza, he shot

                                           13
      both Cummings and Vella while they were running away from
      defendant.

People v. Ruffin, 2018 IL App. (2d) 170324-U, ¶¶ 22–33. Thus, the court applied the

correct standard. Ruffin merely quibbles with the result. But the court’s decision

lies well within the bounds of reasonableness. Chris Cummings, as opposed to

Michael, had little to do with the events of June 26, 1999, other than being shot.

Remove him from the equation and the result is almost certainly the same.

Although Ruffin would have the Court view the events of June 26, 1999 as a

continuation of the two prior confrontations between Ruffin and Chris Cummings,

the connection is tenuous at best.

      Sure, Ruffin spoke to Chris Cummings that night, and he warned Chris

Cummings not to mess with him. But Jamie Hendrickson testified that Ruffin twice

grabbed her inappropriately and that she then told Heather Dresser and Brad

Plaza that Ruffin had grabbed her. That is the event that led to the shooting, and

Ruffin’s inappropriate behavior toward Hendrickson had absolutely nothing to do

with his prior confrontations with Chris Cummings. Ruffin shot into the crowd and

at Brad Plaza because Plaza was going for Ruffin’s gun (and Ruffin apparently felt

threatened by the crowd). Plaza, Hannah, and Michael Cummings approached

Ruffin because he punched Dresser. He punched Dresser because she slapped him.

She slapped him because of his inappropriate touching of Hendrickson (Michael

Cummings’ girlfriend). Thus, everything stemmed from Ruffin’s inappropriate

behavior toward Hendrickson. Any possible aggressive tendency that Chris

Cummings might have could not possibly have changed that.

                                         14
          b. Applying the Materiality Standard to Impeachment Evidence

       Ruffin next argues that the state appellate court correctly identified the

overall rule announced in Brady but “failed to identify or correctly apply the

standard as it applies to impeachment evidence.” Dkt. 4, at 27. Ruffin cites to, and

analyzes, several important Supreme Court cases for the proposition that “when a

witness is crucial to the prosecution, evidence that impeaches that witness’s

credibility is material.” Id. at 29. Ruffin continues that courts should consider the

overall strength of the case against the defendant, the importance of the witness’s

credibility, the strength of the impeaching evidence, and how that evidence

compares to the other evidence the prosecution used to impeach that witness’s

credibility. Id. at 30. Of course, Ruffin’s recitation of the law is correct, but his

contention that the state appellate court applied a different standard is misplaced.

The Court applied the correct standard and its application of the law to the facts

was not unreasonable.

       The state appellate court properly considered the above issues. The court

expressly contemplated the effect that the impeaching evidence would have on the

overall case, as described above. In so doing, the court implied that Chris

Cummings’ was not an especially important witness (that much is clear from the

court’s reasoning that Chris Cummings’ did not act aggressively on the night of the

shooting). The court further compared the impeachment evidence to other

impeaching evidence that was presented at trial. The court contemplated the

impeaching evidence of Chris Cummings’ addiction to narcotics and alcohol, his DUI



                                            15
offense, and his conviction for residential burglary. The court then noted that

materiality requires the evidence be more than merely cumulative of the other

evidence presented. In other words, the court reasoned that the impeachment

evidence added little to the strength of Ruffin’s case. Furthermore, as the appellate

court explained, the jury heard testimony regarding the prior confrontations

between Ruffin and Chris Cummings. They heard both sides of that story.

      Ruffin sees Chris Cummings’ prior conviction for misdemeanor battery as

important because it could have aided the jury in believing Ruffin’s side of that

story over Chris Cummings’ side. According to Ruffin, the conviction shows that

Chris Cummings, not Ruffin, was the initial aggressor in those prior confrontations.

But that is speculative given that Chris Cummings was already thoroughly

impeached on other grounds, as the appellate court explained. And none of that

really matters anyway. Even if Cummings was the aggressor in those two prior

confrontations, that has no bearing on the night of the shooting. As the appellate

court noted, Ruffins presented no evidence that Chris Cummings acted aggressively

on the night of the shooting. Ruffin’s inappropriate groping of Hendrickson

prompted friends to come to her defense. And even if Chris Cummings was one of

those friends, he was not a significant player. His biggest role in the events of that

night was merely that he was shot in the leg while running away. And running

away from a person shooting into a crowd is not an aggressive action. Brad Plaza,

Thomas Hannah, and Michael Cummings were the main individuals approaching

Ruffin after he hit Dresser in the face.



                                           16
      But Ruffin sees Chris Cummings as a key witness, and anything that could

impeach him further should be material. To be sure, the state used Chris

Cummings testimony at trial; he was a victim of one on of the charged crimes after

all. But that does not make him a key witness under these circumstances, and

Ruffin’s citations to Giglio, Kyles, Wearry, and Smith explain why.

      In Giglio, the co-conspirator was the only witness able to link the defendant

to the crime. Giglio v. United States, 405 U.S. 150, 151 (1972) (“The controversy in

this case centers around the testimony of Robert Taliento, petitioner’s alleged

coconspirator in the offense and the only witness linking petitioner with the crime.”

(emphasis added)). In Kyles, the Court explained that “the essence of the State’s

case was the testimony of eyewitnesses.” Kyles v. Whitley, 541 U.S. 419, 441 (1995)

(quoting the district court’s opinion). In other words, the impeachment evidence was

not just possibly useful. “The likely damage is best understood by taking the word of

the prosecutor, who contended during closing arguments that Smallwood and

Williams were the State’s two best witnesses.” Id. at 444.

      In Wearry, the Supreme Court explained that the prosecution’s “evidence

resembles a house of cards, built on the jury crediting Scott’s account rather than

Wearry’s alibi.” Wearry v. Cain, 136 S. Ct. 1002, 1006 (2016). The Court elaborated

that the only evidence directly tying Wearry to the capital punishment charge “was

Scott’s dubious testimony, corroborated by the similarly suspect testimony of

Brown.” Id. And in Smith, the suppressed evidence would have impeached the sole

witness that linked Smith to the crime. Smith v. Cain, 565 U.S. 73, 74 (2012).



                                          17
There, the Court explained that “[n]o other witnesses and no physical evidence

implicated Smith in the crime.” Id.

      Thus, the suppressed evidence in those cases would have impeached

undoubtedly critical witnesses. Chris Cummings on the other hand, was one of

almost a dozen people at the scene of the incident. His importance as a witness was

largely limited to those prior confrontations with Ruffin. But he was far from the

only witness to the events that took place on the night of the shooting. His

contribution to the prosecution’s case may have aided in Ruffin’s conviction, but

evidence “possibly useful” to the defense’s case is not necessarily material. Giglio,

405 U.S. at 154. Its suppression must undermine confidence in the verdict. It does

not do so here.

          c. Cumulative Effect

      Lastly, Ruffin contends that the state appellate court failed to consider the

noncumulative effect of the suppressed evidence. Dkt. 4, at 39. In contrast to the

evidence being merely cumulative of the other impeachment evidence, Ruffin argues

that the evidence cannot be viewed in a silo. Rather, it must be considered with the

other evidence at trial. Even if the evidence is minimally impactful on its own, it

could be the straw that breaks the camel’s back. His argument correctly states the

law. Though evidence may not be material on its own, it could be material

considering the cumulative effect it has on the other evidence presented. Snow v.

Pfister, 880 F.3d 857, 869 (7th Cir. 2018) (“But our analysis does not end with the

conclusion that no singular piece of evidence is material on its own. The evidence



                                          18
must be considered cumulatively.”). But the state appellate court considered the

cumulative effect of the police report on the other evidence presented. It just came

to a different (and reasonable) conclusion than the one Ruffin advocates for.

       The crux of Ruffin’s argument here is not that the state appellate court

failed to analyze the report in relation to the other evidence. Instead, Ruffin

contends that the court oversimplified the value of the report and “weighed that

overly simplified characterization against the state’s evidence.” Dkt. 4, at 40. In

Ruffin’s view, the court should have considered in more detail the similarities

between the prior confrontations and the incident in the police report. Id. at 40–42.

Of course, similarities do exist. A jury could have seen that Chris Cummings has

had multiple incidents in which he gets into a fight over someone talking to his

girlfriend, that he convinces friends to join him in attacking the victim, and that he

has in the past lied to the police.

      The state appellate court was presented with all of this and summed it up as

showing Cummings’ possible aggressive tendencies. The court then determined that

regardless of whether these tendencies were true, that could not have changed the

outcome of the trial because no evidence showed Cummings’ aggressive tendencies

on display the night of the shooting. Instead, the “other evidence contradicted

defendant’s claim of self-defense.” People v. Ruffin, 2018 IL App. (2d) 170324-U, ¶

25. And for the reasons explained above, nothing in the state court’s opinion is

opposite to that required of Supreme Court precedent. Furthermore, Ruffin has




                                          19
pointed to no holding that represents an objectively unreasonable application of the

law to the facts.

          d. Inadmissible Evidence as Material

       Even if the Court were to hold the state court’s opinion unreasonable, the

police report would still be immaterial for an independent reason. In their briefing,

the parties at times discuss the admissibility of the police report. Dkt. 23, at 9-10;

Dkt. 26, at 4-5. But it is not entirely clear that the parties are discussing

admissibility in the same context.

       Although the trial court determined that evidence of prior criminal conduct

would be allowed to impeach government witnesses, it never ruled on the

admissibility of the police report in question. The police report was discovered more

than ten years after the trial—though the Circuit Court admitted the report for the

purpose of the Brady hearing in the initial post-conviction proceedings on the third-

amended petition. As the government points out, however, the report is littered

with hearsay.

       The issue of whether inadmissible evidence can be material under Brady is

not entirely settled. There is a circuit split. See Dennis v. Sec’y, Pa. Dep’t of Corr.,

834 F.3d 263, 310 (3d Cir. 2016). In Wood v. Bartholomew, the Supreme Court held

a polygraph test immaterial under Brady because the results were undoubtedly

inadmissible and disclosure of the results “could have had no direct effect on the

outcome of the trial.” 516 U.S. 1, 6 (1995). That opinion has been interpreted to

mean different things. Since Wood, some circuits have not taken the Supreme



                                            20
Court’s holding in Wood as announcing a per se rule. See, e.g., Dennis, 834 F.3d at

310; Barton v. Warden, 786 F.3d 450, 466–67 (6th Cir. 2015) (explaining that

inadmissible evidence may still be material under Brady if it directly leads to

admissible evidence); Banks v. Workman, 692 F.3d 1133, 1142 (10th Cir. 2010)

(determining that inadmissible evidence is not material under Brady unless it is

reasonably likely to lead to admissible evidence that undermines confidence in the

verdict).

       In contrast, other circuits have held that Wood established a per se rule. See,

e.g., Hoke v. Netherland, 92 F.3d 1350, 1356 n.3 (4th Cir. 1996). 3 The Seventh

Circuit likewise holds that inadmissible evidence cannot be material. Jardine v.

Dittmann, 658 F.3d 772, 776–77 (7th Cir. 2011) (“But not all suppressed evidence

that has some tendency to exculpate or impeach is material under Brady, and relief

may be granted only if introducing the evidence would have cast ‘the whole case in

such a different light as to undermine confidence in the verdict.’ Logically,

inadmissible evidence is immaterial under this rule.”) (cleaned up); see also United

States v. Silva, 71 F.3d 667, 670 (7th Cir. 1995). In United States v. Morales, the

Seventh Circuit recognized its existing rule that inadmissible evidence is not

material for Brady purposes, but winked at the notion that it might “entertain the




3 Even the Fourth Circuit, which previously endorsed a per se rule, later used language
similar to that of other circuits: “Therefore, Scott’s polygraph results could be material –
within the meaning of Brady – only if their disclosure would have been reasonably likely to
result indirectly in a different trial outcome – for instance, if disclosure would have led trial
counsel to conduct additional discovery that would have led to important admissible
evidence.” Goins v. Angelone, 226 F.3d 312, 325–26 (4th Cir. 2000) (internal quotation
marks omitted).
                                               21
idea of reconsidering [its] approach.” 746 F.3d 310, 315 (7th Cir. 2014). Despite this

comment in Morales, the law in the Seventh Circuit remains: inadmissible evidence

is not material. See Snow v. Pfister, 240 F. Supp. 3d 854, 891 (N.D. Ill. 2016)

(“Morales therefore underscores that the existing rule requiring admissibility

remains in place.”). District courts follow precedent, not a panel’s indication to be

inclined to adopt a different view. Id. at 890. District courts follow precedent until

the Court of Appeals or Supreme Court overrules that precedent. Bontrager v. Ind.

Family & Soc. Servs. Admin., 829 F. Supp. 2d 688, 694 (N.D. Ind. 2011) (“Just as

courts of appeal must follow Supreme Court precedent, so to must district courts

follow decisions by courts of appeal unless and until they have been explicitly

overturned.”) (citing Donohoe v. Consol. Operating & Prod. Corp., 30 F.3d 907, 910

(7th Cir. 1994); see also Rodriguez de Quijas v. Shearson/American Express, Inc.,

490 U.S. 477, 484 (1989).

       To the extent Ruffin is arguing that the inadmissible police report itself was

material—and he does not seem to be making that point, Dkt. 26, at 4-5—binding

Seventh Circuit authority rejects that argument. To the extent Ruffin is arguing

the views of other circuits—an argument this Court cannot accept—Ruffin would

still not prevail.

       Under either rule, the result is the same: the police report is not material.

Under Seventh Circuit precedent, the inadmissible police report is not material.

Jardine, 658 F.3d at 776–77 . Under other circuits’ decisions—which this Court

cannot follow in the face of binding Seventh Circuit precedent—the police report is



                                           22
still not material. Under the other circuits’ decisions, the inadmissible evidence

must sufficiently lead to admissible evidence, so that the disclosure of the

inadmissible evidence is still reasonably likely to lead to a different result at trial

and the court is not improperly drawn into speculation. Wogenstahl v. Mitchell, 668

F.3d 307, 325 n.3 (6th Cir. 2012) (“At the same time, a federal court’s conclusions

that such inadmissible material would ‘lead’ to admissible, exculpatory evidence

cannot be based on ‘speculation with slight support.’” (quoting Wood, 516 U.S. at 8));

Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999) (explaining that inadmissible

evidence can still be admissible but “[a] court cannot speculate as to what evidence

the defense might have found if the information had been disclosed”).

      Any conclusion that the police report is material would require this Court to

improperly speculate regarding the result of an investigation by defense counsel.

The state appellate court recognized this: Former defense counsel “Pumilia stated

that, on the face of it, part of the Cummings report reflected badly on Cummings,

but part of it would reflect positively on Plaza. Pumilia could not definitively say

whether or not he would have used the Cummings report at defendant’s trial.

Pumilia further testified that he would have been concerned that Cummings’

battery information could have led to a mini-trial and distracted the jury.” People v.

Ruffin, 2018 IL App. (2d) 170324-U, ¶ 13.

      As former defense counsel indicated, the police report may help Ruffin

because it presents Chris Cummings’ in a negative light. But it also paints Brad

Plaza in a significantly positive light. Unlike Chris Cummings, who noticed Ruffin



                                           23
that night and “did not want to speak [to him] based on their prior interactions,”

dkt. 4, at 10, Brad Plaza was the person chasing Ruffin and reaching for his gun, id.

at 11 (“Mr. Ruffin believed that if Mr. Plaza got the weapon, that he or someone else

in the group would use it to shoot Mr. Ruffin. At that time Mr. Ruffin shot his gun:

two shots towards the group of men running at him, and then more shots towards

the ground.”). In effect, the police report shows that the individual Ruffin killed was

a peacemaker that broke up fights and came to Jason Kehoe’s aid multiple times.

Thus, because the report paints Brad Plaza as a peacemaker, any suggestion that

the report would have been used by defense counsel is purely speculative.

Therefore, the police report is not material under Brady.

   IV.      Certificate of Appealability

         Rule 11(a) of the Rules Governing § 2254 Cases requires that the Court issue

or deny a certificate of appealability when it enters a final order adverse to a

petitioner. A habeas petitioner is entitled to a certificate of appealability only if he

can make a substantial showing of the denial of a constitutional right. See Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003) (citing 28 U.S.C. § 2253(c)(2)). To make that

substantial showing, the petitioner must establish that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)); see Lavin v.

Rednour, 641 F.3d 830, 832 (7th Cir. 2011). “The question is the debatability of the



                                           24
underlying constitutional claim, not the resolution of that debate.” Miller-El, 537

U.S. at 342.

        As explained above, Ruffin faces a high hurdle. Essentially, he must show

that the Illinois appellate court’s opinion was unreasonable. He has failed to do so.

Existing Supreme Court precedent explains why Chris Cummings was not a key

witness. No reasonable probability exists that disclosure of the police report would

have changed the outcome of Ruffin’s trial. And, even accepting those circuit court

decisions looking past the Supreme Court’s holding in Wood, federal courts are not

permitted to speculate. A finding of materiality here would require the Court be

drawn into impermissible speculation. For those reasons, the Court does not find

the question debatable. A certificate of appealability will not issue.

   V.      Conclusion

        For the reasons stated above, Ruffin’s petition for a writ of habeas corpus [1]

is denied, and the Court declines to issue a certificate of appealability.



Date: July 6, 2021

                                                          ___________________________
                                                           Honorable Iain D. Johnston
                                                          United States District Judge
                                                            Northern District of Illinois
                                                                     Western Division




                                           25
